--------------------------------------------------------------------------------


EXHIBIT 10.62


STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement (this “Agreement”), dated as of February 7,
2001, is by and among Ultramar Diamond Shamrock Corporation a Delaware
corporation (“Buyer”) and TotalFinaElf, S.A., a French corporation and Total
Finance, S.A., a French corporation (collectively, the “Seller”).


RECITALS:

     A. Seller acquired shares of Buyer’s common stock, par value $0.01 (the
“Common Stock”) in 1997 pursuant to Buyer’s acquisition by merger of Total
Petroleum (North American) Ltd.

     B. The Board of Directors of Buyer is expected to approve a share buyback
program, under which Buyer plans to repurchase up to $850 million worth of
Common Stock (the “Share Repurchase”).

     C. As part of the Share Repurchase, Buyer desires to purchase from Seller
and Seller desires to sell to Buyer, 7,050,109 shares (the “Shares”) of Common
Stock, upon the terms and conditions set forth in this Agreement.


AGREEMENT:

     In consideration of the mutual agreements set forth in this Agreement,
Buyer and Seller hereby agree as follows:


ARTICLE I


DEFINITIONS

     1.1 Definitions. As used in this Agreement the following terms shall have
the meanings set forth below:

     “Governmental Authority” means any domestic or foreign national, state,
multi-state, municipal or other local government, any subdivision, agency,
instrumentality, department, board, commission or authority thereof, or any
quasi-governmental or private body exercising any regulatory or taxing authority
thereunder or any federal, state, local or foreign court, tribunal or
arbitrator.

     “Laws” means any law, statute, rule, code, regulation, ordinance or other
legally enforceable requirement of any Governmental Authority.


--------------------------------------------------------------------------------


     “Lien” means any security interest, mortgage, pledge, encumbrance, lien,
charge, Option, adverse claim or restriction of any kind, including, but not
limited to, any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.

     “Option” means any option, warrant, call, convertible or exchangeable
security, subscription, claim, unsatisfied preemptive right, commitment, other
agreement or right of similar nature.


ARTICLE II


SALE AND PURCHASE OF SHARES

     2.1 Sale and Purchase of Shares. The closing of the purchase and sale of
the Shares (the “Closing”) shall take place at Buyer’s corporate offices, 6000
North Loop 1604 West, San Antonio, Texas 78249, February 13, 2001or at such
other place, date and time as the parties may agree (such date being referred to
as the “Closing Date”). At the Closing, (a) Seller shall sell, assign and
transfer all of the Shares to Buyer, (b) Seller shall deliver or cause to be
delivered to Buyer one or more stock certificates representing the Shares owned
by Seller, with duly executed stock powers reasonably satisfactory to Buyer in
proper form for transfer, (c) Seller shall transfer all of the Shares free and
clear of all Liens, and (d) Buyer shall purchase and acquire the Shares and pay
and deliver to Seller the Purchase Price (as defined in Section 2.2) and (e)
Buyer shall deliver to Seller an opinion of counsel to Buyer covering in
substance the matters addressed in Sections 3.2(a) and (b).

     2.2 Purchase Price. In full consideration for the Shares, Buyer shall pay
to Seller by bank wire transfer of immediately available funds an aggregate
amount in cash equal to $32.85 per share of Common Stock multiplied by the
number of Share(the “Purchase Price”).


ARTICLE III


REPRESENTATIONS AND WARRANTIES

     3.1 Seller represents and warrants to Buyer as of the date of this
Agreement as follows:

     (a) Authority. Seller has all requisite power and authority to enter into
and perform its obligations under this Agreement and to consummate the
transactions contemplated herein, and this Agreement has been duly executed and
delivered by Seller pursuant to all necessary authorization and is the legal,
valid and binding obligation of such Seller enforceable against Seller in
accordance with its terms, except as limited by (i) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally from time to time in effect and (ii)
the availability of equitable remedies (regardless of whether enforceability is
considered in a proceeding at law or in equity).

2


--------------------------------------------------------------------------------


     (b) Title. Seller (i) is the record and beneficial owner of all of the
Shares; (ii) has full power, right and authority to make and enter into this
Agreement and to sell, assign, transfer and deliver the Shares to Buyer, and
(iii) has good and valid title to the Shares, free and clear of all Liens and
Options. Upon the consummation of the transactions contemplated by this
Agreement in accordance with the terms hereof, Buyer shall acquire good and
marketable title to the Shares, free and clear of all Liens. To the best
knowledge of Seller, the Shares represent the only ownership interest that
Seller has in Buyer, and after the Closing Date, Seller will not own any of
Buyer’s Common Stock.

     3.2 Buyer represents and warrants to Seller as of the date of this
Agreement as follows:

     (a) Authority. Buyer has all requisite authority to enter into and perform
its obligations under this Agreement and to consummate the transactions
contemplated herein, and this Agreement has been duly executed and delivered by
Buyer pursuant to all necessary authorization (subject only to the provisions of
Section 4.1) and is the legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, except as limited by (i) applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally from time to time in
effect, and (ii) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity).

     (b) No Conflict. No consent, authorization, approval, order or permit of or
from, or declaration or filing with, any federal, state, local or other
Governmental Authority or court or other tribunal is required for the execution,
delivery or performance of this Agreement by Buyer. No consent of any party to
any agreement to which Buyer is a party is required for the execution, delivery
or performance of this Agreement by Buyer. The execution, delivery and
performance of this Agreement by Buyer will not violate, result in a breach of
or conflict with Buyer’s certificate incorporation or by-laws, any law, rule,
regulation, order or decree binding on Buyer, or any agreement to which Buyer is
a party.

     (c) No Brokers. Neither Buyer nor any person acting on behalf of Buyer has
incurred any obligation to any finder, broker or similar person in connection
with the transactions contemplated hereby.

     (d) SEC Reports. All documents filed by Buyer pursuant to the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder (the
“Exchange Act”), since September 30, 1997, (i) were prepared in accordance with
the requirements of the Exchange Act, (ii) did not at the time they were filed
contain any untrue statement of a material fact, (iii) did not at the time they
were filed omit to state a material fact necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.
From the date as of which information is given in the most recent report filed
by Buyer under the Exchange Act, there has not been any material change or
development relating to Buyer or its business and Buyer is not engaged in any
discussions or negotiations regarding any extraordinary transaction.

3


--------------------------------------------------------------------------------


     3.3 Each party shall indemnify and hold the other harmless from and against
any and all damage, cost, actions, claims, expenses (including reasonable
attorneys fees and expenses) and other liability arising from or relating to any
breach by such party of any representation, warranty or agreement of such party
contained in this Agreement.


ARTICLE IV


CONDITIONS TO CLOSING

     4.1 Condition to Obligation of the Parties. The respective obligations of
the Seller and Buyer to consummate the transactions contemplated by this
Agreement shall be conditioned on the representations and warranties of the
other party contained herein being true and correct as if made on the Closing
Date and such other party shall have performed all of its obligations required
to be performed hereunder.


ARTICLE V


MISCELLANEOUS AND GENERAL

     5.1 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, but shall not be assignable by any party hereto without the prior
written consent of the other parties hereto.

     5.2 Third Party Beneficiaries . Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than the parties hereto.

     5.3 Complete Agreement . This Agreement and the schedules hereto and the
other documents delivered by the parties in connection herewith contain the
complete agreement between the parties hereto with respect to the transactions
contemplated hereby and thereby and supersede all prior agreements and
understandings between the parties hereto with respect thereto.

     5.4 Captions; References. The captions contained in this Agreement are for
convenience of reference only and do not form a part of this Agreement. When a
reference is made in this Agreement to a Section or an Article, such reference
shall be to a Section or an Article of this Agreement, unless otherwise
indicated.

     5.5 Amendment. This Agreement may be amended or modified only by an
instrument in writing duly executed by the parties to this Agreement.

4


--------------------------------------------------------------------------------


     5.6 Waiver. At any time prior to the Closing, the parties hereto may (i)
extend the time for the performance of any of the obligations or other acts of
the parties hereto, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto, or
(iii) waive compliance with any of the agreements or conditions contained
herein, to the extent permitted by applicable Law. Any agreement on the part of
a party hereto to any such extension or waiver shall be valid only if set forth
in a writing signed on behalf of such party.

     5.7 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its rules of conflict of laws.

     5.8 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

     5.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one instrument.

     5.10 Other Agreement. The Stockholder Agreement between Buyer and Total
Fina Elf S.A. dated as of April 15, 1997, shall be terminated and of no further
force or effect as of the Closing Date and no party shall have any further
obligation to the other under such agreement except in regard to the Topna
Tradename License and Topna Technology License contemplated thereby.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5


--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.


ULTRAMAR DIAMOND SHAMROCK
CORPORATION   By: /s/ Steven Blank
       —————————————————— —— Name: Steven Blank
Title: Vice President and Treasurer   TOTALFINAELF, S.A.   By: /s/ R. Castaigne
       —————————————————— —— Name: R. Castaigne
Title: CFO   TOTAL FINANCE S.A.   By: /s/ R. Castaigne
       —————————————————— —— Name: R. Castaigne
Title: Authorized Signatory

--------------------------------------------------------------------------------
